DETAILED ACTION
The applicant’s amendment filed on March 16, 2022 has been acknowledged. Claim 8 has been added. Claims 1-8, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, claims 1-6 and 8 are directed toward a system (series of computer functions) and Claim 7 is directed toward a method or process as such the claims fall within one of the statutory categories.
Under Step 2(a) prong 1 – The claims recite elements which are directed toward an abstract idea in one of the enumerated categories. Specifically the claims are directed toward certain methods of organizing human activity. MPEP 2106.04(a) lists Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The claims as a whole are directed toward the activity of renting vehicles. The concept of renting equipment is a fundamental economic practice, it is also a commercial interaction as it is setting up the terms of an agreement between parties to carry out sales activities in that the customer pays for the rental of the equipment based on the terms. 
Under Step 2(a) prong 2 - While the claim recites modules, the specification outlines these as software functions rather than specific hardware components. The applicant has amended the claims to remove the modules and to recite CPU and memory for carrying out the functions in the system claims. The method claim continues to be merely steps which do not require a computer. The Examiner notes MPEP § 2106.04(a) states  “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Which establishes that certain activity between a person and a computer can fall within “certain methods of organizing human activity”. In this case the computer collects various pieces of information to setup the rental agreement.
The claim as written recite “receives a reservation of a rental vehicle by receiving reservation application information transmitted from a communication terminal used by a user” and “from each of a plurality of rental candidate vehicles, receives rental candidate vehicle information indicating states of the rental candidate vehicle,” which are merely data gathering, which is insignificant extra solution activity, as outlined in MPEP 2106.05(g). The limitation of “the reservation application information includes an expected utilization period and information indicating whether or not the rental vehicle is to be moved by the user, and in a case where the vehicle is not to be moved, the rental vehicle is used by the user in a state where the rental vehicle is parked without moving from a parking space which is waiting place for renting and returning the rental vehicle” which merely describes the data which is part of the application, this is merely descriptive material as it is describing the type of information which is received and does not establish how the data is used. The limitation of “the rental candidate vehicle information includes information indicating a future parking space utilization schedule including information on the parking spaces to which the rental candidate vehicle is to be returned,” which merely describes the data which is part of the application, this is merely descriptive material as it is describing the type of information which is received and does not establish how the data is used. The limitation of “when the reservation application information indicates that the rental vehicle is not be moved” which merely describes the data which is part of the application, this is merely descriptive material as it is describing the type of information which is received and does not establish how the data is used. The limitation of “selects, as the rental vehicle for the user, one of the rental vehicles which is parked waiting to be rented at the parking space to which other rental candidate vehicles are not scheduled to be returned during the expected utilization period”, which is merely comparing the stored data to determine which values match. The system claims outline that a CPU and memory is involved in these steps, however the method claims allow for a person to be performing the steps as not computer is required. Additionally the CPU and memory is merely applying the abstract idea on a computer, see MPEP 2106.05(f). These steps when considered individually or in combination fail to render the abstract idea into a practical application. 
Further the specific manner in which the data is collected, compared and selected is not recited in the claims. As exemplified by the dependent claims the criteria which is used to compare the incoming request to the available vehicles can be various types of data compared in various ways. As such the specific limitations found in the independent claims is generic in nature and does not recite a specific type of data being compared or a manner in which the selection is optimized. Specifically the system can collect data on how the vehicle is going to be used, such as moving or not moving, the equipment the user requires in the vehicle and the state of charge if the vehicle is an electric vehicle. Each of these collects different data, compares it to the usage in different ways and selects the outcome in different ways. Establishing that the claims do not recite a specific or improved way of collecting, comparing or selecting the data in anyway. Further even if the independent claims were narrowed to the limitations established by the dependent claims the manner of collecting the data, comparing the data and selecting the vehicle is generic and can be accomplished in any manner, as the dependent claims merely outline the type of data used. As stated above there is no specific optimization or improvement to the selection process. Rather the claims merely see which vehicles match the user’s criteria and select the vehicle that matches. The limitations additional are part of the rental process and traditionally prior to computers were carried out with pen and paper in the form of a log or ledger. For example it has been known when renting a vehicle to select the class of the vehicle, if you want a convertible and where you want to pick up and drop off the vehicle, all of which is shown an established in the prior art. The claims do not recite any additional elements, to improve or perform these steps in a different manner. While the claims recite a CPU and memory, the functions are merely carried out on a generic computer being used in a traditional form to apply the abstract idea on a computer, See MPEP 2106.05(f).
Dependent claim 3, recites “wherein the rental candidate vehicle information includes information related to an equipment specification of the rental candidate vehicle, wherein the CPU recognizes equipment specifications of the plurality of rental candidate vehicles based on the rental candidate vehicle information, wherein the reservation application information includes a utilization of equipment of the rental vehicle by the user, and wherein the CPU selects, as the rental vehicle for the user, one of the rental candidate vehicles that can be used according to the reservation application information based on the states of the plurality of rental candidate vehicles that are recognized and the equipment specifications of the plurality of rental candidate vehicles that are recognized”, which outlines the criteria which is compared to select the vehicle and does not specify a specific manner or form in which the steps are formed. Specifically that the equipment (USB terminals, WiFi communications, Blu-ray Disc, audio equipment, a radio, an air conditioner) the user requests is compared to the available vehicles. As such the claim does not alter or change the manner in which the steps or functions are carried out but merely describes the type of data which is compared. As such the claims continue to apply the abstract idea of vehicle rentals to a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
Dependent claim 4, recites “wherein the plurality of rental candidate vehicles are electrically driven vehicles, wherein the rental candidate vehicle information includes information related to a state of charge of a battery equipped on the rental candidate vehicle, wherein the CPU recognizes the state of charge of the battery equipped on each of the plurality of rental candidate vehicles as the states of the plurality of rental candidate vehicles, and wherein the CPU selects, as the vehicle rental for the user, one of the rental candidate vehicles comprising a battery whose state of charge is at a level where the rental candidate vehicle can be used according to the reservation application information based on a state of charge of a battery equipped on each of the plurality of rental vehicles that is recognized by the vehicle condition recognition module” which outlines the criteria which is compared to select the vehicle and does not specify a specific manner or form in which the steps are formed. Specifically that the system determines and compares the state of charge of the electric vehicle to the user requested usage. As such the claim does not alter or change the manner in which the steps or functions are carried out but merely describes the type of data which is compared. As such the claims continue to apply the abstract idea of vehicle rentals to a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
Dependent claim 5, recites “wherein the CPU recognizes utilization schedules of parking spaces where the plurality of rental candidate vehicles are parked waiting to be rented, and selects for preference, as the rental vehicle for the user, one of the rental candidate vehicles that does not have to be moved from a parking space where the rental candidate vehicle is parked waiting to be rented based on a result of a recognition”, which outlines the criteria which is compared to select the vehicle and does not specify a specific manner or form in which the steps are formed. Specifically that the system determines and compares where the vehicle is located and the schedule for where the vehicles is parked to the user requested periods and selects the one that doesn’t have to be moved. As such the claim does not alter or change the manner in which the steps or functions are carried out but merely describes the type of data which is compared. As such the claims continue to apply the abstract idea of vehicle rentals to a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
Dependent claim 6, recites “wherein in the rental candidate vehicle information includes information related to an in-compartment condition of the rental candidate vehicle, wherein the CPU recognize an in-compartment condition of the rental candidate vehicle and, makes selections for the rental vehicle for the user by excluding the rental candidate vehicles whose in-compartment conditions recognized by the in-compartment condition recognition module do not reach a predetermined well-conditioned level” ”, which outlines the criteria which is compared to select the vehicle and does not specify a specific manner or form in which the steps are formed. Specifically that the system determines and compares if the vehicle is clean and ready to be rented. If it is not ready to be rented the vehicle is not matched or excluded from the selection. As such the claim does not alter or change the manner in which the steps or functions are carried out but merely describes the type of data which is compared. As such the claims continue to apply the abstract idea of vehicle rentals to a computer, see MPEP 2106.05(f). Therefore the limitation fails to render the claims into a practical application.
Dependent claim 8, recites “wherein the utilization of equipment includes using a USB terminal for charging, watching television programs, listening to music, and using air conditioner applied by the user, wherein the CPU calculates a vehicle equipment usable time based on the state of charge of the battery and a consumed power per unit hour by using a USB terminal for charging, watching television programs, listening to music, and using air conditioner applied by the user” which merely lists the equipment which is used by the user and that the CPU calculates the usable time but does not establish how the time is calculated which allows for any possible manner for performing this calculation. As such this is not considered to be a practical application by merely applying the abstract idea on a computer, see MPEP 2106.05(f).
Each of these limitations merely outline a type of data that is collected and compared to determine which parameters or conditions match the user’s request. When a match is found the system selects the result. Again there is no specific manner of selecting and no form of optimization and as such this is not considered to render the claims into a practical application. As such when considered individually or in combination the elements merely recite elements of carrying out a rental agreement on a computer, see MPEP 2106.05(f). Therefore the claims continue to recite an abstract idea lacking any additional elements.
As stated above judicial exception is not integrated into a practical application. In particular, the claims recites CPU and memory for carrying out the functions. As such the elements that make up the system are recited at a high-level of generality (i.e., as a generic functions carried out on a generic CPU) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2(b) considers the additional elements of the claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea. Rather the structural components referenced in the claims amount to merely applying the abstract idea on a computer or insignificant extra solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the element of using functions to collect data, compare the data and select vehicle based on the data, amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 7,181,409 B1) hereafter Murakami, in view of Ohtake et al. (US 2004/0006498 A1) hereafter Ohtake, further in view of Arrowhead Campground https://web.archive.org/web/20180715191952/http://www.arrowheadcampground.net/lodge_category/campers-trailers/ (July 15, 2018) hereafter Arrowhead.
As per claim 1, Murakami discloses a vehicle rental system to which a communication terminal used by a user and a plurality of rental candidate vehicles are communicatively connected via a communication network (Col. 17, line 24 through Col. 18, line 43; discloses that the system includes a computer which has a CPU and memory for receiving the reservations. Specifically the computer is programmable to carry out the invention and interfaces with databases which store the information to process requests. This computer is connected to the users and the central facility through a communications interface or network), and comprising:
	a CPU and a memory (Col. 17, line 24 through Col. 18, line 43; discloses that the system includes a computer which has a CPU and memory for receiving the reservations. Specifically the computer is programmable to carry out the invention and interfaces with databases which store the information to process requests), wherein the CPU:
		receives a reservation of a rental vehicle by receiving reservation application information transmitted from the user terminal  (Col. 7, lines 8-19; discloses that the user enters into the computer their expected usage or distance and/or time that the user expects to travel. Col. 7, line 30 through Col. 8, line 8; discloses that the user enters the destination, planned detours and other information to establish the usage of the vehicle, including duration and expected miles); and
		from each of the plurality of rental candidate vehicles, receives rental candidate vehicle information indicating states of the rental candidate vehicle (Col. 7, lines 20-29; discloses that the user will enter their information and travel information such as destination, added distance and/or added time, the system then checks the availability of the vehicles. Col. 8, lines 9-64; discloses that the rental system determines all of the available vehicles which meet the requirements set forth by the user. The system then selects the vehicle with the highest state of charge within the group and allocates that vehicle to the user. Col.8 line 65 through Col. 9, line 9; discloses that the system will assign the long-distance user the highest state of charge vehicle and the second highest state of charge to other users when possible. Col. 9, lines 10-28; discloses that the system may reserve the highest and second highest state of charge vehicles and so forth based on the distance the user is going to travel, the time of day, day of the week or other statistical or simulated use patterns or other factors. Col. 9, line 60 through Col. 10, line 10; discloses that once the vehicle is selected and allocated to the user, the system identifies the vehicle to the user based on location, such as parking space number or by a number such as license plate displayed on the vehicle),
	wherein the reservation application information includes an expected utilization period and information indicating whether or not the rental vehicle is to be moved by the user (Col. 7, lines 20-29; discloses that the user will enter their information and travel information such as destination, added distance and/or added time, the system then checks the availability of the vehicles. The destination indicates whether the user intends to move or not, that is where they want to travel),
	the rental candidate vehicle information includes information indicating a future parking area utilization schedule including information on the parking area to which the rental candidate vehicle is to be returned (Col. 6, lines 1-11; discloses that the rental has a designated parking area for pick and another for returning the vehicle), and wherein 
	the CPU when the reservation application information indicates one of the rental candidate vehicles which is parked waiting to be rented at the parking area to which other rental candidate vehicles are not scheduled to be returned during the expected utilization period (Col. 8, lines 9-64; discloses that the rental system determines all of the available vehicles which meet the requirements set forth by the user. The system then selects the vehicle with the highest state of charge within the group and allocates that vehicle to the user. Col.8 line 65 through Col. 9, line 9; discloses that the system will assign the long-distance user the highest state of charge vehicle and the second highest state of charge to other users when possible. Col. 9, lines 10-28; discloses that the system may reserve the highest and second highest state of charge vehicles and so forth based on the distance the user is going to travel, the time of day, day of the week or other statistical or simulated use patterns or other factors. Col. 9, line 60 through Col. 10, line 10; discloses that once the vehicle is selected and allocated to the user, the system identifies the vehicle to the user based on location, such as parking space number or by a number such as license plate displayed on the vehicle).
	Murakami however fails to explicitly state in a case where the vehicle is not to be moved, the rental vehicle is used by the user in a state where the rental vehicle is parked without moving from a parked space which is a waiting place for renting and returning the rental vehicle, and the rental candidate vehicle information includes information indicating a future parking space utilization schedule including information on the parking space to which the rental candidate vehicle is to be returned, and wherein the CPU when the reservation application information indicates that the rental vehicle is not to be moved, selects, as the rental vehicle for the user, one of the rental candidate vehicles which is parked waiting to be rented at the parking space to which other rental candidate vehicles are not scheduled to be returned during the expected utilization period.
Ohtake, which like Murakami talks about vehicle rentals, teaches it is known for the rental candidate vehicle information includes information indicating a future parking space utilization schedule including information on the parking space to which the rental candidate vehicle is to be returned (Page 2, paragraph [0027]; teaches that the system considers a plurality of parking regions called ports. Page 2, paragraph [0028]; teaches that each vehicle is provided with a tag antenna and an ID tag reader, to identify the lot where it is parked in the port. Ohtake explains that each vehicle is parked in a parking space for one car, called a lot, in the parking region called a port. Page 3, paragraphs [0037], [0038] and [0040]; teaches that the system contains a database which stores the vehicle number, vehicle information, parking location and vehicle usage status. The reservation system stores information on departure port, arrival port, vehicle number, reservation start time and reservation finish time. Page 3, paragraph [0044]; describes that there are a plurality of lots for parking the shared vehicles, each one identified with an ID number or lot ID which as discussed above is the parking space number. Page 3, paragraph [0045]; discusses that the shared vehicles recognize the locations of the ports and the lots where they are parked by ID tag readers, paragraph [0047] establishes this can also be done by GPS. Page 4, paragraphs [0051] and [0055]-[0057]; teaches that the system determines the schedule for each vehicle based on the port, it determines if there is a vehicle at the location prior to accepting the reservation. From this the system tracks the rental schedule for every vehicle so it can determine where the vehicle is located, when it is located there and when it is available for rental. As shown above this explicitly tracks the specific parking space for each vehicle).
Ohtake additional teaches wherein the CPU when the reservation application information indicates that the rental vehicle as the rental vehicle for the user, one of the rental candidate vehicles which is parked waiting to be rented at the parking space to which other rental candidate vehicles are not scheduled to be returned during the expected utilization period (Page 4, paragraphs [0051] and [0055]-[0057]; teaches that the system determines the schedule for each vehicle based on the port, it determines if there is a vehicle at the location prior to accepting the reservation. Specifically the system determines that the vehicle will be at the location and reserved during the requested time. If the vehicle cannot be requested during the requested the system responds with a “reservation is not available at that time” as shown in paragraph [0056], if the vehicle is at the location and can be rented the system allocates that rental to the user and responds with “reservation OK” as shown in paragraph [0057]. Figures 6, and Page 5, paragraphs [0073]-[0074]; teaches that the system first determines if there is a vehicle available at the port based on the schedule as shown in Figure 6, as discussed above the port contains multiple lots or parking spaces which are specific to the vehicles. The system determines if there is a vehicle which can be rented, the system then checks the schedule for that specific vehicle to determine when it will be available. Page 5, paragraph [0076]; teaches that if it not possible to secure a vacant vehicle the system responds with “reservation NG”, the system can then wait for a vacant vehicle, change the reservation time or cancel the reservation. Page 5, paragraph [0077]; teaches that if the reservation goes through the system updates the schedule to now reflect the reservation start time and finish time based on the user ID for the user. Page 5, paragraph [0078]; teaches that when the reservation is secured the system message the user “reservation OK” and the number of the served vehicle. From this the system prioritizes or makes reservations based on matching the parking schedule or vehicle location data to the user request. When it is determined that a vehicle is at the location the user is able to rent the vehicle. In this case the vehicle does not have to be moved as it is at the intended location. Additionally Page 4, paragraphs [0060]-[0061]; teaches that if the vehicle is not at the desired location then the system will move or reallocate vehicles from one region to another. This is only done in situations where a vehicle is not at the desired location thus the system prioritizes vehicles that do not have to be moved over vehicles that do have to be moved, as this process requires no additional steps. Additionally this avoids the user having to wait for a vacant vehicle. Since Murakami also considers the location of the vehicle and the availability of the vehicle, it would have been obvious to allocate the vehicles which are on-site and available based on the schedule to ensure that requests are processed without additional actions. This will save time and doesn’t require additional steps as shown in Ohtake, as such it is more efficient to use available vehicles onsite rather than moving vehicles around. As discussed in Ohtake this also avoids waiting by the customer for vehicles to become vacant).
The primary reference Murakami establishes it is known to rent vehicles to users based on their planed or intended usage of the vehicle. Murakami establishes that the user enters how long they plan on using the vehicle as well as the distance they plan on traveling and other criteria. The system then matches the vehicle to the user based on this usage. However, while Murakami determines availability it is not explicit that the system takes into account schedule where the vehicle will be parked and when. Murakami does not explicitly state it will prioritize or pick a vehicle at the desired location before it picks a vehicle which has to be moved.
	Ohtake which like Murakami talks about vehicle rentals teaches it is known to create a schedule which determines where a vehicle will be parked or located and to utilize this schedule to determine when a vehicle rental can be made. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle rental system of Murakami the ability to determine the vehicle parking schedule to determine when the vehicle will be located at the desired location prior to allocating the vehicle to the user as taught by Ohtake, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ohtake, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for renting vehicles provided by Murakami, with the ability to determine the vehicle parking schedule to determine when the vehicle will be located at the desired location prior to allocating the vehicle to the user as taught by Ohtake, for the purposes of optimizing vehicle utilization as shown in Ohtake. Since Murakami also considers the location of the vehicle and the availability of the vehicle, it would have been obvious to allocate the vehicles which are on-site and available based on the schedule to ensure that requests are processed without additional actions. This will save time and doesn’t require additional steps as shown in Ohtake, as such it is more efficient to use available vehicles onsite rather than moving vehicles around. As discussed in Ohtake this also avoids waiting by the customer for vehicles to become vacant.
The combination however fails to explicitly state in a case where the vehicle is not to be moved, the rental vehicle is used by the user in a state where the rental vehicle is parked without moving from a parked space which is a waiting place for renting and returning the rental vehicle.
Arrowhead, which like Murakami talks about renting vehicles, teaches in a case where the vehicle is not to be moved, the rental vehicle is used by the user in a state where the rental vehicle is parked without moving from a parked space which is a waiting place for renting and returning the rental vehicle (Page 1; teaches that like Murakami the user can request to rent a variety of options, those options include rentals that can move and others that are stationary which establishes it is not to be moved. In doing so the system also offers, AC, satellite TV, coffee maker and other amenities. since Murakami already establishes it is known to match the users based on usage, it would have been obvious that some vehicles can be used as lodging and to rent the vehicle at location and not to drive it or move it, additionally those options include those with specific amenities which require power such as satellite TV and AC).
The primary reference Murakami establishes it is known to rent vehicles to users based on their planed or intended usage of the vehicle. Murakami establishes that the user enters how long they plan on using the vehicle as well as the distance they plan on traveling and other criteria. The system then matches the vehicle to the user based on this usage. Ohtake which like Murakami talks about vehicle rentals teaches it is known to create a schedule which determines where a vehicle will be parked or located and to utilize this schedule to determine when a vehicle rental can be made.
	The sole difference between the Murakami reference and the claimed subject matter is that the primary reference Murakami does not disclose that the rental vehicles can be used without moving them.
	The secondary reference Arrowhead establishes that it is known to rent vehicles for other purposes then driving. Arrowhead establishes it is known to rent vehicles to use them at a stationary location, and that the renter does not move the vehicle. Arrowhead establishes that renting vehicles based on the use of lodging the renter was known in the prior art at the time of the invention.  
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of criteria for matching renters to rentals found in Murakami and Ohtake with the criteria being that the user does not intend on moving the vehicle as taught by Arrowhead.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Arrowhead, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for renting vehicles provided by Murakami and Ohtake, with the usage criteria used for matching users to the vehicle is based on the user not moving the vehicle as taught by Arrowhead, for the purposes of refining the number of available vehicles to vehicles which are being used and not being moved. Since Murakami already establishes it is known to match the users based on usage, it would have been obvious that some vehicles can be used as lodging and to rent the vehicle at location and not to drive it or move it. The process for matching the vehicle to the user would be identical the only element being changes is the criteria which is compared.
As per claim 4, the combination of Murakami, Ohtake and Arrowhead teaches the above-enclosed invention; Murakami further discloses wherein the plurality of rental candidate vehicles are electrically driven vehicles (Col. 6, line 61 through Col. 7, line 7; discloses that the rental candidate vehicles are electric vehicles or electrically driven vehicles),
	wherein the rental candidate vehicle information includes information related to a state of charge of a battery equipment on the rental candidate vehicle, wherein the CPU recognizes the state of charge of the battery equipped on each of the plurality of rental candidate vehicles as the states of the plurality of rental candidate vehicles (Col. 8, lines 9-19; discloses that the system receives information transmitted from the vehicle substation in each vehicle which relates to location, parking state, odometer information, state of charge (SOC) of the vehicle, trip time and other information. This information is used along with the user’s information to make selections of the available vehicles), and
wherein the CPU selects, as the rental vehicle for the user, one of the rental candidate vehicles comprising a battery whose state of charge is at a level where the rental candidate vehicle can be used according to the reservation application information based on a state of charge of a battery equipped on each of the plurality of rental candidate vehicles that is recognized (Col. 7, lines 20-29; discloses that the user will enter their information and travel information such as destination, added distance and/or added time, the system then checks the availability of the vehicles. Col. 8, lines 9-64; discloses that the rental system determines all of the available vehicles which meet the requirements set forth by the user. The system then selects the vehicle with the highest state of charge within the group and allocates that vehicle to the user. Col.8 line 65 through Col. 9, line 9; discloses that the system will assign the long-distance user the highest state of charge vehicle and the second highest state of charge to other users when possible. Col. 9, lines 10-28; discloses that the system may reserve the highest and second highest state of charge vehicles and so forth based on the distance the user is going to travel, the time of day, day of the week or other statistical or simulated use patterns or other factors. Col. 9, line 60 through Col. 10, line 10; discloses that once the vehicle is selected and allocated to the user, the system identifies the vehicle to the user based on location, such as parking space number or by a number such as license plate displayed on the vehicle).
As per claim 7, Murakami discloses a vehicle rental method (Col. 8, lines 9-64; discloses a rental system that determines all of the available vehicles which meet the requirements set forth by the user) that:
	receives a reservation of a rental vehicle by receiving reservation application information transmitted from a communication terminal used by a user (Col. 7, lines 8-19; discloses that the user enters into the computer their expected usage or distance and/or time that the user expects to travel. Col. 7, line 30 through Col. 8, line 8; discloses that the user enters the destination, planned detours and other information to establish the usage of the vehicle, including duration and expected miles); and
	from each of a plurality of rental candidate vehicles, receives rental candidate vehicle information indicating states of the rental candidate vehicle (Col. 7, lines 20-29; discloses that the user will enter their information and travel information such as destination, added distance and/or added time, the system then checks the availability of the vehicles. Col. 8, lines 9-64; discloses that the rental system determines all of the available vehicles which meet the requirements set forth by the user. The system then selects the vehicle with the highest state of charge within the group and allocates that vehicle to the user. Col.8 line 65 through Col. 9, line 9; discloses that the system will assign the long-distance user the highest state of charge vehicle and the second highest state of charge to other users when possible. Col. 9, lines 10-28; discloses that the system may reserve the highest and second highest state of charge vehicles and so forth based on the distance the user is going to travel, the time of day, day of the week or other statistical or simulated use patterns or other factors. Col. 9, line 60 through Col. 10, line 10; discloses that once the vehicle is selected and allocated to the user, the system identifies the vehicle to the user based on location, such as parking space number or by a number such as license plate displayed on the vehicle), 
wherein the reservation application information includes an expected utilization period and information indicating whether or not the rental vehicle is to be moved by the user (Col. 7, lines 20-29; discloses that the user will enter their information and travel information such as destination, added distance and/or added time, the system then checks the availability of the vehicles. The destination indicates whether the user intends to move or not, that is where they want to travel), 
the rental candidate vehicle information includes information indicating a future parking area utilization schedule including information on the parking area to which the rental candidate vehicle is to be returned (Col. 6, lines 1-11; discloses that the rental has a designated parking area for pick and another for returning the vehicle), and 
selects, as the rental vehicle for the user, one of the rental vehicles which is parked waiting to be rented at the parking area to which other rental candidate vehicles are not scheduled to be returned during the expected utilization period (Col. 8, lines 9-64; discloses that the rental system determines all of the available vehicles which meet the requirements set forth by the user. The system then selects the vehicle with the highest state of charge within the group and allocates that vehicle to the user. Col.8 line 65 through Col. 9, line 9; discloses that the system will assign the long-distance user the highest state of charge vehicle and the second highest state of charge to other users when possible. Col. 9, lines 10-28; discloses that the system may reserve the highest and second highest state of charge vehicles and so forth based on the distance the user is going to travel, the time of day, day of the week or other statistical or simulated use patterns or other factors. Col. 9, line 60 through Col. 10, line 10; discloses that once the vehicle is selected and allocated to the user, the system identifies the vehicle to the user based on location, such as parking space number or by a number such as license plate displayed on the vehicle).
Murakami however fails to explicitly state in a case where the vehicle is not to be moved, the rental vehicle is used by the user in a state where the rental vehicle is parked without moving from a parked space which is a waiting place for renting and returning the rental vehicle, and the rental candidate vehicle information includes information indicating a future parking space utilization schedule including information on the parking space to which the rental candidate vehicle is to be returned, and wherein the reservation application information indicates that the rental vehicle is not to be moved, selects, as the rental vehicle for the user, one of the rental candidate vehicles which is parked waiting to be rented at the parking space to which other rental candidate vehicles are not scheduled to be returned during the expected utilization period.
Ohtake, which like Murakami talks about vehicle rentals, teaches it is known for the rental candidate vehicle information includes information indicating a future parking space utilization schedule including information on the parking space to which the rental candidate vehicle is to be returned (Page 2, paragraph [0027]; teaches that the system considers a plurality of parking regions called ports. Page 2, paragraph [0028]; teaches that each vehicle is provided with a tag antenna and an ID tag reader, to identify the lot where it is parked in the port. Ohtake explains that each vehicle is parked in a parking space for one car, called a lot, in the parking region called a port. Page 3, paragraphs [0037], [0038] and [0040]; teaches that the system contains a database which stores the vehicle number, vehicle information, parking location and vehicle usage status. The reservation system stores information on departure port, arrival port, vehicle number, reservation start time and reservation finish time. Page 3, paragraph [0044]; describes that there are a plurality of lots for parking the shared vehicles, each one identified with an ID number or lot ID which as discussed above is the parking space number. Page 3, paragraph [0045]; discusses that the shared vehicles recognize the locations of the ports and the lots where they are parked by ID tag readers, paragraph [0047] establishes this can also be done by GPS. Page 4, paragraphs [0051] and [0055]-[0057]; teaches that the system determines the schedule for each vehicle based on the port, it determines if there is a vehicle at the location prior to accepting the reservation. From this the system tracks the rental schedule for every vehicle so it can determine where the vehicle is located, when it is located there and when it is available for rental. As shown above this explicitly tracks the specific parking space for each vehicle).
Ohtake additional teaches wherein the reservation application information indicates that the rental vehicle as the rental vehicle for the user, one of the rental candidate vehicles which is parked waiting to be rented at the parking space to which other rental candidate vehicles are not scheduled to be returned during the expected utilization period (Page 4, paragraphs [0051] and [0055]-[0057]; teaches that the system determines the schedule for each vehicle based on the port, it determines if there is a vehicle at the location prior to accepting the reservation. Specifically the system determines that the vehicle will be at the location and reserved during the requested time. If the vehicle cannot be requested during the requested the system responds with a “reservation is not available at that time” as shown in paragraph [0056], if the vehicle is at the location and can be rented the system allocates that rental to the user and responds with “reservation OK” as shown in paragraph [0057]. Figures 6, and Page 5, paragraphs [0073]-[0074]; teaches that the system first determines if there is a vehicle available at the port based on the schedule as shown in Figure 6, as discussed above the port contains multiple lots or parking spaces which are specific to the vehicles. The system determines if there is a vehicle which can be rented, the system then checks the schedule for that specific vehicle to determine when it will be available. Page 5, paragraph [0076]; teaches that if it not possible to secure a vacant vehicle the system responds with “reservation NG”, the system can then wait for a vacant vehicle, change the reservation time or cancel the reservation. Page 5, paragraph [0077]; teaches that if the reservation goes through the system updates the schedule to now reflect the reservation start time and finish time based on the user ID for the user. Page 5, paragraph [0078]; teaches that when the reservation is secured the system message the user “reservation OK” and the number of the served vehicle. From this the system prioritizes or makes reservations based on matching the parking schedule or vehicle location data to the user request. When it is determined that a vehicle is at the location the user is able to rent the vehicle. In this case the vehicle does not have to be moved as it is at the intended location. Additionally Page 4, paragraphs [0060]-[0061]; teaches that if the vehicle is not at the desired location then the system will move or reallocate vehicles from one region to another. This is only done in situations where a vehicle is not at the desired location thus the system prioritizes vehicles that do not have to be moved over vehicles that do have to be moved, as this process requires no additional steps. Additionally this avoids the user having to wait for a vacant vehicle. Since Murakami also considers the location of the vehicle and the availability of the vehicle, it would have been obvious to allocate the vehicles which are on-site and available based on the schedule to ensure that requests are processed without additional actions. This will save time and doesn’t require additional steps as shown in Ohtake, as such it is more efficient to use available vehicles onsite rather than moving vehicles around. As discussed in Ohtake this also avoids waiting by the customer for vehicles to become vacant).
The primary reference Murakami establishes it is known to rent vehicles to users based on their planed or intended usage of the vehicle. Murakami establishes that the user enters how long they plan on using the vehicle as well as the distance they plan on traveling and other criteria. The system then matches the vehicle to the user based on this usage. However, while Murakami determines availability it is not explicit that the system takes into account schedule where the vehicle will be parked and when. Murakami does not explicitly state it will prioritize or pick a vehicle at the desired location before it picks a vehicle which has to be moved.
	Ohtake which like Murakami talks about vehicle rentals teaches it is known to create a schedule which determines where a vehicle will be parked or located and to utilize this schedule to determine when a vehicle rental can be made. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle rental system of Murakami the ability to determine the vehicle parking schedule to determine when the vehicle will be located at the desired location prior to allocating the vehicle to the user as taught by Ohtake, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ohtake, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for renting vehicles provided by Murakami, with the ability to determine the vehicle parking schedule to determine when the vehicle will be located at the desired location prior to allocating the vehicle to the user as taught by Ohtake, for the purposes of optimizing vehicle utilization as shown in Ohtake. Since Murakami also considers the location of the vehicle and the availability of the vehicle, it would have been obvious to allocate the vehicles which are on-site and available based on the schedule to ensure that requests are processed without additional actions. This will save time and doesn’t require additional steps as shown in Ohtake, as such it is more efficient to use available vehicles onsite rather than moving vehicles around. As discussed in Ohtake this also avoids waiting by the customer for vehicles to become vacant.
The combination however fails to explicitly state in a case where the vehicle is not to be moved, the rental vehicle is used by the user in a state where the rental vehicle is parked without moving from a parked space which is a waiting place for renting and returning the rental vehicle.
Arrowhead, which like Murakami talks about renting vehicles, teaches in a case where the vehicle is not to be moved, the rental vehicle is used by the user in a state where the rental vehicle is parked without moving from a parked space which is a waiting place for renting and returning the rental vehicle (Page 1; teaches that like Murakami the user can request to rent a variety of options, those options include rentals that can move and others that are stationary which establishes it is not to be moved. In doing so the system also offers, AC, satellite TV, coffee maker and other amenities. since Murakami already establishes it is known to match the users based on usage, it would have been obvious that some vehicles can be used as lodging and to rent the vehicle at location and not to drive it or move it, additionally those options include those with specific amenities which require power such as satellite TV and AC).
The primary reference Murakami establishes it is known to rent vehicles to users based on their planed or intended usage of the vehicle. Murakami establishes that the user enters how long they plan on using the vehicle as well as the distance they plan on traveling and other criteria. The system then matches the vehicle to the user based on this usage. Ohtake which like Murakami talks about vehicle rentals teaches it is known to create a schedule which determines where a vehicle will be parked or located and to utilize this schedule to determine when a vehicle rental can be made
	The sole difference between the Murakami reference and the claimed subject matter is that the primary reference Murakami does not disclose that the rental vehicles can be used without moving them.
	The secondary reference Arrowhead establishes that it is known to rent vehicles for other purposes then driving. Arrowhead establishes it is known to rent vehicles to use them at a stationary location, and that the renter does not move the vehicle. Arrowhead establishes that renting vehicles based on the use of lodging the renter was known in the prior art at the time of the invention.  
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of criteria for matching renters to rentals found in Murakami and Ohtake with the criteria being that the user does not intend on moving the vehicle as taught by Arrowhead.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Arrowhead, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for renting vehicles provided by Murakami and Ohtake, with the usage criteria used for matching users to the vehicle is based on the user not moving the vehicle as taught by Arrowhead, for the purposes of refining the number of available vehicles to vehicles which are being used and not being moved. Since Murakami already establishes it is known to match the users based on usage, it would have been obvious that some vehicles can be used as lodging and to rent the vehicle at location and not to drive it or move it. The process for matching the vehicle to the user would be identical the only element being changes is the criteria which is compared.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 7,181,409 B1) hereafter Murakami, in view of Rackley et al. (US 2017/0069016 A1) hereafter Rackley, further in view of Arrowhead.
As per claim 2, Murakami discloses a vehicle rental system comprising a CPU and a memory (Col. 17, line 24 through Col. 18, line 43; discloses that the system includes a computer which has a CPU and memory for receiving the reservations. Specifically the computer is programmable to carry out the invention and interfaces with databases which store the information to process requests. This computer is connected to the users and the central facility through a communications interface or network), wherein 
	the CPU recognizes conditions of a plurality of rental candidate vehicles (Col. 7, lines 20-29; discloses that the user will enter their information and travel information such as destination, added distance and/or added time, the system then checks the availability of the vehicles. Col. 8, lines 9-64; discloses that the rental system determines all of the available vehicles which meet the requirements set forth by the user. The system then selects the vehicle with the highest state of charge within the group and allocates that vehicle to the user. Col.8 line 65 through Col. 9, line 9; discloses that the system will assign the long-distance user the highest state of charge vehicle and the second highest state of charge to other users when possible. Col. 9, lines 10-28; discloses that the system may reserve the highest and second highest state of charge vehicles and so forth based on the distance the user is going to travel, the time of day, day of the week or other statistical or simulated use patterns or other factors. Col. 9, line 60 through Col. 10, line 10; discloses that once the vehicle is selected and allocated to the user, the system identifies the vehicle to the user based on location, such as parking space number or by a number such as license plate displayed on the vehicle);
	acquires an expected utilization mode which is a utilization mode for a rental vehicle that a user expects and records the acquired expected utilization mode in the memory (Col. 7, lines 20-29; discloses that the user will enter their information and travel information such as destination, added distance and/or added time, the system then checks the availability of the vehicles. The destination indicates whether the user intends to move or not, that is where they want to travel); and
	selects one of the rental candidate vehicles that can be used according to the expected utilization mode based on the conditions of the plurality of rental candidate vehicles that are recognized as a rental vehicle for the user (Col. 8, lines 9-64; discloses that the rental system determines all of the available vehicles which meet the requirements set forth by the user. The system then selects the vehicle with the highest state of charge within the group and allocates that vehicle to the user. Col.8 line 65 through Col. 9, line 9; discloses that the system will assign the long-distance user the highest state of charge vehicle and the second highest state of charge to other users when possible. Col. 9, lines 10-28; discloses that the system may reserve the highest and second highest state of charge vehicles and so forth based on the distance the user is going to travel, the time of day, day of the week or other statistical or simulated use patterns or other factors. Col. 9, line 60 through Col. 10, line 10; discloses that once the vehicle is selected and allocated to the user, the system identifies the vehicle to the user based on location, such as parking space number or by a number such as license plate displayed on the vehicle),
	wherein the CPU selects, as the rental vehicle for the user, one of the rental candidate vehicles that can be used according to the expected utilization mode based on states of the plurality of rental candidate vehicles that are recognized and the equipment specifications of the plurality of rental candidate vehicles that are recognized (Col. 8, lines 9-64; discloses that the rental system determines all of the available vehicles which meet the requirements set forth by the user. The system then selects the vehicle with the highest state of charge within the group and allocates that vehicle to the user. Col.8 line 65 through Col. 9, line 9; discloses that the system will assign the long-distance user the highest state of charge vehicle and the second highest state of charge to other users when possible. Col. 9, lines 10-28; discloses that the system may reserve the highest and second highest state of charge vehicles and so forth based on the distance the user is going to travel, the time of day, day of the week or other statistical or simulated use patterns or other factors. Col. 9, line 60 through Col. 10, line 10; discloses that once the vehicle is selected and allocated to the user, the system identifies the vehicle to the user based on location, such as parking space number or by a number such as license plate displayed on the vehicle),
	wherein the plurality of rental candidate vehicles are electrically driven vehicles (Col. 6, line 61 through Col. 7, line 7; discloses that the rental candidate vehicles are electric vehicles or electrically driven vehicles),
	wherein the CPU recognizes a state of change of a battery equipped on each of the plurality of rental candidate vehicles as the states of the plurality of rental candidate vehicles (Col. 8, lines 9-19; discloses that the system receives information transmitted from the vehicle substation in each vehicle which relates to location, parking state, odometer information, state of charge (SOC) of the vehicle, trip time and other information. This information is used along with the user’s information to make selections of the available vehicles), and
	selects, as the rental vehicle for the user, one of the rental candidate vehicles comprising a battery whose state of charge is at a level where the rental candidate vehicle can be used according to the expected utilization mode based on the state of charge of the battery equipped on each of the plurality of rental candidate vehicles that is recognized (Col. 7, lines 20-29; discloses that the user will enter their information and travel information such as destination, added distance and/or added time, the system then checks the availability of the vehicles. Col. 8, lines 9-64; discloses that the rental system determines all of the available vehicles which meet the requirements set forth by the user. The system then selects the vehicle with the highest state of charge within the group and allocates that vehicle to the user. Col.8 line 65 through Col. 9, line 9; discloses that the system will assign the long-distance user the highest state of charge vehicle and the second highest state of charge to other users when possible. Col. 9, lines 10-28; discloses that the system may reserve the highest and second highest state of charge vehicles and so forth based on the distance the user is going to travel, the time of day, day of the week or other statistical or simulated use patterns or other factors. Col. 9, line 60 through Col. 10, line 10; discloses that once the vehicle is selected and allocated to the user, the system identifies the vehicle to the user based on location, such as parking space number or by a number such as license plate displayed on the vehicle).
	Murakami however fails to explicitly disclose wherein the expected utilization mode comprises a mode in which the rental vehicle is used without being moved, wherein the CPU recognizes equipment specifications of the plurality of rental candidate vehicles and wherein the expected utilization mode includes a utilization of equipment of the rental vehicle by the user.
Rackley, which like Murakami talks about matching a user based on their usage of the vehicle, teaches wherein the CPU recognizes equipment specifications of the plurality of rental candidate vehicles (Page 1, paragraph [0008]; teaches that the system gathers information from a customer request regarding the attributes for a requested vehicle. The system has a pool of available vehicles which can be filtered down to include vehicles which match the user’s requirements. Those vehicles are then ranked or scored according to how they match to the user based on their request and their other profile information. Page 10, paragraph [0085]; teaches that the system receives fleet status information which is fed into the suggestion list. This is based on current information or obtaining additional or augmented information. In this the system can determine which cars are available and what other equivalents are available.),
	Rackley further teaches wherein the expected utilization mode includes a utilization of equipment of the rental vehicle by the user (Page 4, paragraphs [0041] and [0042]; teaches that the system uses the user supplied information to match the vehicle to the user based on the current status of the vehicle fleet and the equipment specifications from the user. The user makes a request to pick-up a vehicle and based on the desired criteria the system matches the vehicles available to the user making the request), and
	Rackley further teaches wherein the rental vehicle selection module selects, as the rental vehicle for the user, one of the rental candidate vehicles that can be used according to the expected utilization mode based on the conditions of the plurality of rental candidate vehicles that are recognized by the system and the equipment specifications of the plurality of rental candidate vehicles that are recognized by the system (Page 8, paragraphs [0067] and [0068]; teaches that the system can utilize the current status information for the vehicles and the user requested features or equipment specifications to filter a list of possible cars that the user can acquire. In doing this the system considers usage such as camping and long trips, and other amenities such as DVD, GPS Navigation and Bluetooth. The system can also check for special requirements such as tow hitch, luggage rack and other parameters. Page 5, paragraph [0049]; the results of the filtering can be selected and displayed to the user as suggestions to which the user can accept or reject the suggestions. Page 10, paragraph [0088]; teaches that the suggestion list can also include cost associated with the vehicle selection such as monthly, weekly, daily recurring cost. Since Murakami already matches vehicles to users based on their intended usage of the vehicle, it would have been obvious to allow the users to make additional requests. As shown in Rackley the system can determine using the additional information if any vehicles in the fleet match those requirements and if they are available. For example since Murakami already considers long-distance trips, it would have been obvious if it is a vacation the user might want a navigation unit or need a tow hitch or luggage rack. As shown in Rackley this provides for better matching to the user’s requests and provide for a higher degree of satisfaction for the customers or users, Page 6, paragraph [0054]).
	The primary reference Murakami establishes it is known to rent vehicles to users based on their planed or intended usage of the vehicle. Murakami establishes that the user enters how long they plan on using the vehicle as well as the distance they plan on traveling and other criteria. The system then matches the vehicle to the user based on this usage. 
	The sole difference between the Murakami reference and the claimed subject matter is that the primary reference Murakami does not disclose that the criteria for matching the vehicles to the users includes equipment specifications.
	The secondary reference Rackley establishes that it is known to match users to vehicles based on various parameters including equipment specifications. Rackley establishes that matching vehicles to users based on equipment specifications was known in the prior art at the time of the invention.  
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of criteria for matching renters to rentals found in Murakami with the criteria being equipment specifications as taught by Rackley.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Rackley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for renting vehicles provided by Murakami, with the usage criteria used for matching users to the vehicle is based on equipment specifications as taught by Rackley, for the purposes of refining the number of available vehicles to vehicles which best meet the user’s equipment specifications. Since Murakami already considers long-distance trips, it would have been obvious if it is a vacation the user might want a navigation unit or need a tow hitch or luggage rack. As shown in Rackley this provides for better matching to the user’s requests and provide for a higher degree of satisfaction for the customers or users, Page 6, paragraph [0054].
The combination however fails to explicitly state wherein the expected utilization mode comprises a mode in which the rental vehicle is used without being moved.
Arrowhead, which like Murakami talks about renting vehicles, teaches wherein the expected utilization mode comprises a mode in which the rental vehicle is used without being moved (Page 1; teaches that like Murakami the user can request to rent a variety of options, those options include rentals that can move and others that are stationary which establishes it is not to be moved. In doing so the system also offers, AC, satellite TV, coffee maker and other amenities. since Murakami already establishes it is known to match the users based on usage, it would have been obvious that some vehicles can be used as lodging and to rent the vehicle at location and not to drive it or move it, additionally those options include those with specific amenities which require power such as satellite TV and AC).
The primary reference Murakami establishes it is known to rent vehicles to users based on their planed or intended usage of the vehicle. Murakami establishes that the user enters how long they plan on using the vehicle as well as the distance they plan on traveling and other criteria. The system then matches the vehicle to the user based on this usage. Rackley establishes that it is known to match users to vehicles based on various parameters including equipment specifications. 
	The sole difference between the combination and the claimed subject matter is that the primary reference Murakami does not disclose that the rental vehicles can be used without moving them.
	The secondary reference Arrowhead establishes that it is known to rent vehicles for other purposes then driving. Arrowhead establishes it is known to rent vehicles to use them at a stationary location, and that the renter does not move the vehicle. Arrowhead establishes that renting vehicles based on the use of lodging the renter was known in the prior art at the time of the invention.  
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of criteria for matching renters to rentals found in Murakami and Ohtake with the criteria being that the user does not intend on moving the vehicle as taught by Arrowhead.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Arrowhead, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for renting vehicles provided by Murakami and Rackley, with the usage criteria used for matching users to the vehicle is based on the user not moving the vehicle as taught by Arrowhead, for the purposes of refining the number of available vehicles to vehicles which are being used and not being moved. Since Murakami already establishes it is known to match the users based on usage, it would have been obvious that some vehicles can be used as lodging and to rent the vehicle at location and not to drive it or move it. The process for matching the vehicle to the user would be identical the only element being changes is the criteria which is compared.



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 7,181,409 B1) hereafter Murakami, in view of Ohtake et al. (US 2004/0006498 A1) hereafter Ohtake, further in view of Arrowhead, further in view of Rackley et al. (US 2017/0069016 A1) hereafter Rackley.
As per claim 3, the combination of Murakami, Ohtake and Arrowhead teaches the above-enclosed invention; the combination however fails to further discloses wherein the rental candidate vehicle information includes information related to an equipment specification of the rental candidate vehicle, wherein the CPU recognizes equipment specifications of the plurality of rental candidate vehicles based on the rental candidate vehicle information, wherein the reservation application information includes a utilization of equipment of the rental vehicle by the user, and wherein the CPU selects, as the rental vehicle for the user, one of the rental candidate vehicles that can be used according to the reservation application information based on the states of the plurality of rental candidate vehicles that are recognized and the equipment specifications of the plurality of rental candidate vehicles that are recognized.
Rackley, which like Murakami talks about matching a user based on their usage of the vehicle, teaches wherein the rental candidate vehicle information includes information related to an equipment specification of the rental candidate vehicle, wherein the CPU recognizes equipment specifications of the plurality of rental candidate vehicles based on the rental candidate vehicle information (Page 1, paragraph [0008]; teaches that the system gathers information from a customer request regarding the attributes for a requested vehicle. The system has a pool of available vehicles which can be filtered down to include vehicles which match the user’s requirements. Those vehicles are then ranked or scored according to how they match to the user based on their request and their other profile information. Page 10, paragraph [0085]; teaches that the system receives fleet status information which is fed into the suggestion list. This is based on current information or obtaining additional or augmented information. In this the system can determine which cars are available and what other equivalents are available.),
	Rackley further teaches wherein the reservation application information includes a utilization of equipment of the rental vehicle by the user (Page 4, paragraphs [0041] and [0042]; teaches that the system uses the user supplied information to match the vehicle to the user based on the current status of the vehicle fleet and the equipment specifications from the user. The user makes a request to pick-up a vehicle and based on the desired criteria the system matches the vehicles available to the user making the request), and
	Rackley further teaches wherein the CPU selects, as the rental vehicle for the user, one of the rental candidate vehicles that can be used according to the reservation application information based on the states of the plurality of rental candidate vehicles that are recognized and the equipment specifications of the plurality of rental candidate vehicles that are recognized (Page 8, paragraphs [0067] and [0068]; teaches that the system can utilize the current status information for the vehicles and the user requested features or equipment specifications to filter a list of possible cars that the user can acquire. In doing this the system considers usage such as camping and long trips, and other amenities such as DVD, GPS Navigation and Bluetooth. The system can also check for special requirements such as tow hitch, luggage rack and other parameters. Page 5, paragraph [0049]; the results of the filtering can be selected and displayed to the user as suggestions to which the user can accept or reject the suggestions. Page 10, paragraph [0088]; teaches that the suggestion list can also include cost associated with the vehicle selection such as monthly, weekly, daily recurring cost. Since Murakami already matches vehicles to users based on their intended usage of the vehicle, it would have been obvious to allow the users to make additional requests. As shown in Rackley the system can determine using the additional information if any vehicles in the fleet match those requirements and if they are available. For example since Murakami already considers long-distance trips, it would have been obvious if it is a vacation the user might want a navigation unit or need a tow hitch or luggage rack. As shown in Rackley this provides for better matching to the user’s requests and provide for a higher degree of satisfaction for the customers or users, Page 6, paragraph [0054]).
	The primary reference Murakami establishes it is known to rent vehicles to users based on their planed or intended usage of the vehicle. Murakami establishes that the user enters how long they plan on using the vehicle as well as the distance they plan on traveling and other criteria. The system then matches the vehicle to the user based on this usage. Ohtake which like Murakami talks about vehicle rentals teaches it is known to create a schedule which determines where a vehicle will be parked or located and to utilize this schedule to determine when a vehicle rental can be made. Arrowhead establishes that it is known to rent vehicles for other purposes then driving. Arrowhead establishes it is known to rent vehicles to use them at a stationary location, and that the renter does not move the vehicle.
	The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the criteria for matching the vehicles to the users includes equipment specifications.
	The secondary reference Rackley establishes that it is known to match users to vehicles based on various parameters including equipment specifications. Rackley establishes that matching vehicles to users based on equipment specifications was known in the prior art at the time of the invention.  
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of criteria for matching renters to rentals found in Murakami, Ohtake and Arrowhead with the criteria being equipment specifications as taught by Rackley.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Rackley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for renting vehicles provided by Murakami, Ohtake and Arrowhead, with the usage criteria used for matching users to the vehicle is based on equipment specifications as taught by Rackley, for the purposes of refining the number of available vehicles to vehicles which best meet the user’s equipment specifications. Since Murakami already considers long-distance trips, it would have been obvious if it is a vacation the user might want a navigation unit or need a tow hitch or luggage rack. As shown in Rackley this provides for better matching to the user’s requests and provide for a higher degree of satisfaction for the customers or users, Page 6, paragraph [0054].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 7,181,409 B1) hereafter Murakami, in view of Rackley et al. (US 2017/0069016 A1) hereafter Rackley, further in view of Arrowhead, further in view of Rackley et al. (US 2017/0069016 A1) hereafter Rackley.
As per claim 5, the combination of Murakami, Rackley and Arrowhead teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the CPU recognizes utilization schedules of parking spaces where the plurality of rental candidate vehicles are parked waiting to be rented, and selects for preference, as the rental vehicle for the user, one of the rental candidate vehicles that does not have to be moved from a parking space where the rental candidate vehicle is parked waiting to be rented based on a result of a recognition.
Ohtake, which like Murakami talks about vehicle rentals, teaches it is known wherein the CPU recognizes utilization schedules of parking spaces where the plurality of rental candidate vehicles are parked waiting to be rented (Page 2, paragraph [0027]; teaches that the system considers a plurality of parking regions called ports. Page 2, paragraph [0028]; teaches that each vehicle is provided with a tag antenna and an ID tag reader, to identify the lot where it is parked in the port. Ohtake explains that each vehicle is parked in a parking space for one car, called a lot, in the parking region called a port. Page 3, paragraphs [0037], [0038] and [0040]; teaches that the system contains a database which stores the vehicle number, vehicle information, parking location and vehicle usage status. The reservation system stores information on departure port, arrival port, vehicle number, reservation start time and reservation finish time. Page 3, paragraph [0044]; describes that there are a plurality of lots for parking the shared vehicles, each one identified with an ID number or lot ID which as discussed above is the parking space number. Page 3, paragraph [0045]; discusses that the shared vehicles recognize the locations of the ports and the lots where they are parked by ID tag readers, paragraph [0047] establishes this can also be done by GPS. Page 4, paragraphs [0051] and [0055]-[0057]; teaches that the system determines the schedule for each vehicle based on the port, it determines if there is a vehicle at the location prior to accepting the reservation. From this the system tracks the rental schedule for every vehicle so it can determine where the vehicle is located, when it is located there and when it is available for rental. As shown above this explicitly tracks the specific parking space for each vehicle),
	selects for preference, as the rental vehicle for the user, one of the rental candidate vehicles that does not have to be moved from a parking space where the rental candidate vehicle is parked waiting to be rented based on a result of a recognition (Page 4, paragraphs [0051] and [0055]-[0057]; teaches that the system determines the schedule for each vehicle based on the port, it determines if there is a vehicle at the location prior to accepting the reservation. Specifically the system determines that the vehicle will be at the location and reserved during the requested time. If the vehicle cannot be requested during the requested the system responds with a “reservation is not available at that time” as shown in paragraph [0056], if the vehicle is at the location and can be rented the system allocates that rental to the user and responds with “reservation OK” as shown in paragraph [0057]. Figures 6, and Page 5, paragraphs [0073]-[0074]; teaches that the system first determines if there is a vehicle available at the port based on the schedule as shown in Figure 6, as discussed above the port contains multiple lots or parking spaces which are specific to the vehicles. The system determines if there is a vehicle which can be rented, the system then checks the schedule for that specific vehicle to determine when it will be available. Page 5, paragraph [0076]; teaches that if it not possible to secure a vacant vehicle the system responds with “reservation NG”, the system can then wait for a vacant vehicle, change the reservation time or cancel the reservation. Page 5, paragraph [0077]; teaches that if the reservation goes through the system updates the schedule to now reflect the reservation start time and finish time based on the user ID for the user. Page 5, paragraph [0078]; teaches that when the reservation is secured the system message the user “reservation OK” and the number of the served vehicle. From this the system prioritizes or makes reservations based on matching the parking schedule or vehicle location data to the user request. When it is determined that a vehicle is at the location the user is able to rent the vehicle. In this case the vehicle does not have to be moved as it is at the intended location. Additionally Page 4, paragraphs [0060]-[0061]; teaches that if the vehicle is not at the desired location then the system will move or reallocate vehicles from one region to another. This is only done in situations where a vehicle is not at the desired location thus the system prioritizes vehicles that do not have to be moved over vehicles that do have to be moved, as this process requires no additional steps. Additionally this avoids the user having to wait for a vacant vehicle. Since Murakami also considers the location of the vehicle and the availability of the vehicle, it would have been obvious to allocate the vehicles which are on-site and available based on the schedule to ensure that requests are processed without additional actions. This will save time and doesn’t require additional steps as shown in Ohtake, as such it is more efficient to use available vehicles onsite rather than moving vehicles around. As discussed in Ohtake this also avoids waiting by the customer for vehicles to become vacant).
	The primary reference Murakami establishes it is known to rent vehicles to users based on their planed or intended usage of the vehicle. Murakami establishes that the user enters how long they plan on using the vehicle as well as the distance they plan on traveling and other criteria. The system then matches the vehicle to the user based on this usage. Rackley establishes that it is known to match users to vehicles based on various parameters including equipment specifications. Arrowhead establishes that it is known to rent vehicles for other purposes then driving. Arrowhead establishes it is known to rent vehicles to use them at a stationary location, and that the renter does not move the vehicle. However, while Murakami determines availability it is not explicit that the system takes into account schedule where the vehicle will be parked and when. Murakami does not explicitly state it will prioritize or pick a vehicle at the desired location before it picks a vehicle which has to be moved.
	Ohtake which like Murakami talks about vehicle rentals teaches it is known to create a schedule which determines where a vehicle will be parked or located and to utilize this schedule to determine when a vehicle rental can be made. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle rental system of Murakami, Rackley and Arrowhead the ability to determine the vehicle parking schedule to determine when the vehicle will be located at the desired location prior to allocating the vehicle to the user as taught by Ohtake, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ohtake, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for renting vehicles provided by Murakami, Rackley and Arrowhead, with the ability to determine the vehicle parking schedule to determine when the vehicle will be located at the desired location prior to allocating the vehicle to the user as taught by Ohtake, for the purposes of optimizing vehicle utilization as shown in Ohtake. Since Murakami also considers the location of the vehicle and the availability of the vehicle, it would have been obvious to allocate the vehicles which are on-site and available based on the schedule to ensure that requests are processed without additional actions. This will save time and doesn’t require additional steps as shown in Ohtake, as such it is more efficient to use available vehicles onsite rather than moving vehicles around. As discussed in Ohtake this also avoids waiting by the customer for vehicles to become vacant.




Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 7,181,409 B1) hereafter Murakami, in view of Ohtake et al. (US 2004/0006498 A1) hereafter Ohtake, further in view of Arrowhead, further in view of Hwang et al. (US 10,127,795 B1) hereafter Hwang.
As per claim 6, the combination of Murakami, Ohtake and Arrowhead teaches the above-enclosed invention; the combination however fails to disclose wherein the rental candidate vehicle information includes information related to an in-compartment condition of the rental candidate vehicle,	wherein the CPU recognize an in-compartment condition of the rental candidate vehicle, and makes selections for the rental vehicle for the user by excluding the rental candidate vehicles whose in-compartment conditions recognized do not reach a predetermined well-conditioned level.
Hwang, which like Murakami talks about vehicle rentals, teaches it is known wherein the rental candidate vehicle information includes information related to an in-compartment condition of the rental candidate vehicle, wherein the CPU recognize an in-compartment condition of the rental candidate vehicle (Col. 11, lines 30-43; teaches that the system includes a material detection system or in-compartment condition recognition module. Col. 12, lines 1-30, Col. 18, lines 1-20; teach that the system can contain various sensors such as moisture sensors, pressure sensors, cameras, olfactory sensors, and audio sensors. The system can compare before and after images to determine the condition of the interior of the vehicle. For example the system determines a baseline for the interior and uses that to determine whether material has been left in the vehicle. Col. 13, lines 8-19; teaches that the system determines the type of material such as personal items, trash or fluids and the quantity of material, how many/much of each type of material is left in the vehicle), and
	makes selections for the rental vehicle for the user by excluding the rental candidate vehicles whose in-compartment conditions recognized do not reach a predetermined well-conditioned level (Col. 14, line 61 through Col. 15, line 28; teaches that determines when there is material left in the vehicle after the rental, if it is determined to be unclean or have material which is a “Spilled drink, bodily fluid, or some other material that requires cleanup”. The material detection system dispatches the vehicle subsystem to a service station that specializes in handling the detected material, such as “a detail shop that can clean the vehicle”. The service can be taken out of service “for cleaning” and place another vehicle into service to replace the vehicle. From this when the vehicle selection module makes selections by excluding or taking out of service the vehicles which the in-compartment conditions do not reach a predetermined well-condition level. In other words the system excludes vehicles from selection based on if the vehicle is determined to be not clean or needing cleaning. Since Murakami determines if the vehicle is available before making selections it would have been obvious to take vehicles out of service if they need to be cleaned as shown explicitly in Hwang. This ensures that the vehicle is clean and ready for rental prior to renting it as shown in Hwang).
	The primary reference Murakami establishes it is known to rent vehicles to users based on their planed or intended usage of the vehicle. Murakami establishes that the user enters how long they plan on using the vehicle as well as the distance they plan on traveling and other criteria. The system then matches the vehicle to the user based on this usage. Ohtake teaches it is known to create a schedule which determines where a vehicle will be parked or located and to utilize this schedule to determine when a vehicle rental can be made. Arrowhead establishes that it is known to rent vehicles for other purposes then driving. Arrowhead establishes it is known to rent vehicles to use them at a stationary location, and that the renter does not move the vehicle. However, while Murakami determines availability it is not explicit that the system takes into account if the vehicle is clean prior to making selections.
	Hwang which like Murakami talks about vehicle rentals teaches it is known to determine if a vehicle is clean prior to selecting the vehicle for rental. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle rental system of Murakami, Ohtake and Arrowhead the ability to determine if the interior of the vehicle is clean prior to selecting it for rental as taught by Hwang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Hwang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for renting vehicles provided by Murakami, Ohtake and Arrowhead, with the ability to determine if the interior of the vehicle is clean prior to selecting it for rental as taught by Hwang, for the purposes of ensuring the vehicle is ready for rental. Since Murakami determines if the vehicle is available before making selections it would have been obvious to take vehicles out of service if they need to be cleaned as shown explicitly in Hwang. This ensures that the vehicle is clean and ready for rental prior to renting it as shown in Hwang.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 7,181,409 B1) hereafter Murakami, in view of Rackley et al. (US 2017/0069016 A1) hereafter Rackley, further in view of Arrowhead, Felix Omondi, “Why do most Cars have a USB Port that charges devices so slow?” https://innov8tiv.com/cars-usb-port-charges-devices-slow/ (September 2, 2017) hereafter Omondi, further in view of Sloan (US 5,130,659 A) hereafter Sloan.
As per claim 8, the combination of Murakami, Rackley and Arrowhead teaches the above-enclosed invention; Rackley further teaches where the equipment includes amenities such as DVD, displays and Bluetooth (Page 8, paragraphs [0067] and [0068]; teaches that the system can utilize the current status information for the vehicles and the user requested features or equipment specifications to filter a list of possible cars that the user can acquire. In doing this the system considers usage such as camping and long trips, and other amenities such as DVD, GPS Navigation and Bluetooth).
	Arrowhead further teaches it is known for the amenities to be watching television programs and using air conditioning (Page 1; teaches that like Murakami the user can request to rent a variety of options, those options include rentals that can move and others that are stationary which establishes it is not to be moved. In doing so the system also offers, AC, satellite TV, coffee maker and other amenities).
	The combination however fails to disclose that wherein the utilization of equipment includes using a USB terminal for charging, listening to music, and wherein the CPU calculates a vehicle equipment usable time based on the state of charge of the battery and a consumed power unit hour by using a USB terminal for charging, watching television programs, listening to music, and using air conditioner applied by the user.
	Omondi, which like Rackley talks about amenities in vehicles, teaches it is known to use a USB charging port in most cars and that these ports can be used to run or charge the user’s phone, the phone itself can act as a radio, a TV as well as various other devices (Pages 2 and 3; teaches it is known to use your phone as TV, Radio, to play music and for navigation. It establishes that these activities are known battery hogs and it is known for most vehicles to contain USB chargers to power the device or delay the discharge of the phone battery. Since the combination already establishes that the amenities can include electronic devices such as DVD players and Bluetooth it would have been obvious for those amenities to include USB charging, watching TV, listening to music and even navigation as established in Omondi as these are all known things that a user can do in a vehicle using their device. As stated in Omondi the vehicle having a USB terminal is common and widely known and as such would have been obvious when filtering the vehicles to ensure that the vehicle has a USB terminal if the user requires it).
	The primary reference Murakami establishes it is known to rent vehicles to users based on their planed or intended usage of the vehicle. Murakami establishes that the user enters how long they plan on using the vehicle as well as the distance they plan on traveling and other criteria. The system then matches the vehicle to the user based on this usage. Rackley establishes that it is known to match users to vehicles based on various parameters including equipment specifications. Arrowhead establishes that it is known to rent vehicles for other purposes then driving. Arrowhead establishes it is known to rent vehicles to use them at a stationary location, and that the renter does not move the vehicle.
	The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the criteria for matching the vehicles to the users includes equipment specifications which include USB charging.
	The Omondi references establishes that it is known to for vehicles to include USB charging terminals. Omondi establishes that using USB charging terminals to power devices, to watch TV and listen to music was known in the prior art at the time of the invention.  
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of amenities found in Murakami, Rackley and Arrowhead with the amenities including USB charging terminals as taught by Omondi.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Omondi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for renting vehicles provided by Murakami, Rackley and Arrowhead, with the amenities including USB charging terminals as taught by Omondi, for the purposes of providing the users with common amenities. Since the combination already establishes that the amenities can include electronic devices such as DVD players and Bluetooth it would have been obvious for those amenities to include USB charging, watching TV, listening to music and even navigation as established in Omondi as these are all known things that a user can do in a vehicle using their device. As stated in Omondi the vehicle having a USB terminal is common and widely known and as such would have been obvious when filtering the vehicles to ensure that the vehicle has a USB terminal if the user requires it.
	The combination however fails to explicitly disclose wherein the CPU calculates a vehicle equipment usable time based on the state of charge of the battery and a consumed power unit hour by using a USB terminal for charging, watching television programs, listening to music, and using air conditioner applied by the user.
	Sloan, which like the combination talks about monitoring the charge of the battery of vehicle, teaches wherein the CPU calculates a vehicle equipment usable time based on the state of charge of the battery and a consumed power unit hour by using electric devices applied by the user (Col. 1, lines 49-64; teaches that the processor calculates the remaining time that battery discharge can continue. Col. 2, line 61 through Col. 3, line 2, Col. 3, lines 49-58, Col. 4, lines 10-26; teach that the processor and program calculate the time under which the battery can discharge and displays the results. Col. 5, lines 29-38; teaches that the system can provide warnings about energy consumption and the use of electrical accessories. While Sloan only discusses the use of a radio Col. 1, lines 28-36, the references establishes that it is desirable to operate electrical accessories. As shown in the other references these can include USB charging considered common at the time of the invention, TVs, and air conditioners all amenities known to be in vehicles. Sloan establishes that it would have been obvious that electrical accessories use energy and can drain the battery, this is supported by Omondi. Since Murakami already determines if the vehicle has the appropriate charge to carry out the desired usage, it would have been obvious for that usage to include electrical accessories as shown in the other references as such it would have been obvious to determine how long the battery will last given these accessories to ensure that the charge is sufficient for the user’s purposes).
The primary reference Murakami establishes it is known to rent vehicles to users based on their planed or intended usage of the vehicle. Murakami establishes that the user enters how long they plan on using the vehicle as well as the distance they plan on traveling and other criteria. The system then matches the vehicle to the user based on this usage. Rackley establishes that it is known to match users to vehicles based on various parameters including equipment specifications. Arrowhead establishes that it is known to rent vehicles for other purposes then driving. Arrowhead establishes it is known to rent vehicles to use them at a stationary location, and that the renter does not move the vehicle. The Omondi references establishes that it is known to for vehicles to include USB charging terminals. However, the combination fails to establish that the system calculates the vehicle equipment usable time based on the state of charge of the battery.
	Sloan teaches a vehicle battery monitoring system which calculates the vehicle equipment usable time based on the state of charge of the battery. Sloan establishes that this ensures that the vehicle has the necessary power to power the vehicle.
	It would have been obvious to one of ordinary skill in the art to include in the method/system for renting vehicles provided by Murakami, Rackley, Arrowhead and Omondi the ability to calculate the vehicle equipment usable time based on the state of charge of the battery as taught by Sloan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for renting vehicles provided by Murakami, Rackley, Arrowhead and Omondi, the ability to calculate the vehicle equipment usable time based on the state of charge of the battery as taught by Sloan, for the purposes of informing the user of how much time remains on the battery based on the charge state. Since Murakami already determines if the vehicle has the appropriate charge to carry out the desired usage, it would have been obvious for that usage to include electrical accessories as shown in the other references as such it would have been obvious to determine how long the battery will last given these accessories to ensure that the charge is sufficient for the user’s purposes.





Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 8-10, regarding the 101 rejections specifically that, “Claim 1 is amended herein to recite a vehicle rental system to which a communication terminal used by a user and a plurality of rental candidate vehicles are communicatively connected via a communication network, and including a CPU and a memory. Claim 1 is also amended to recite that the CPU receives a reservation of a rental vehicle by receiving reservation application information transmitted from the user terminal, and receives rental candidate vehicle information indicating states of the rental candidate vehicle from each of the plurality of rental candidate vehicles. Support for the amendment to claim 1 can be found with reference to at least original claim 5; specification paragraphs 15-22, 24, 25, and 35; and FIG. 1 of the present application.”
	“Under Step 2(a), prong 1 of a subject matter eligibility analysis, the Office Action asserts that the claims are directed toward certain methods of organizing human activity in renting vehicles, where the concept of renting equipment is a fundamental economic practice that facilitates commercial interaction between a customer and a lender. Office Action, pages 3 and 4. Under Step 2(a), prong 2 of the subject matter eligibility analysis, the Office Action further asserts that the claimed subject matter is not integrated into a practical application because additional elements of the vehicle rental system do not add meaningful limitations to the alleged abstract idea, and amount to merely implementing the alleged abstract idea on generic computer components. Office Action, pages 4- 7.”
	“Claim 1 expressly requires structural computer elements and cooperating system components that consequently preclude any reasonable interpretation of the claims as merely encompassing organizing human activity, or any other abstract idea For example, that the recited vehicle rental system includes a terminal used by a user and a plurality of rental candidate vehicles communicatively connected via a communication network, where a CPU receives reservation application information the user, and receives rental candidate vehicle information indicating states of the rental candidate vehicles for selecting one of the rental candidate vehicles as a rental vehicle for the user expressly limits the claimed vehicle rental system to machines which enable allocating a rental vehicle to a user among a plurality of rental candidate vehicles based on reservation application information submitted by the user, and communicated states of the rental candidate vehicles.”
	“These are not tasks that can be performed solely in the mind, or reasonably described as organizing human activity. Instead, these claim features expressly require a system of machines capable of collecting information from a user and a plurality of rental candidate vehicles, and selecting a rental vehicle for the user among the rental candidate vehicles. As such a system of machines, the claimed vehicle rental system amounts to significantly more than an abstract idea.”
	“Notwithstanding the arguments above, and insofar as portions of the claimed subject matter are directed to an abstract idea, Applicant additionally contends that the alleged abstract idea is integrated into a practical application. To this point, claim 1 recites limitations which practically apply any abstract idea by integrating the abstract idea into an overall control scheme in a system for allocating a rental vehicle to a user selection information on movement routes relating to a rental vehicle. For example, claim 1 calls for, among other features, a CPU that receives a reservation of a rental vehicle by receiving reservation application information transmitted from a user terminal, receives rental candidate vehicle information indicating states of a plurality of rental candidate vehicles, and based on the received information, selects one of the rental candidate vehicles as a rental vehicle for the user. Further, claim 1 requires that, when the reservation application information indicates that the rental vehicle is not to be moved, the CPU selects, as the rental vehicle for the user, one of the rental candidate vehicles which is parked waiting to be rented at the parking space to which other rental candidate vehicles are not scheduled to be returned during the expected utilization period.”
	“As such, work by the claimed CPU based on information received from the user and the plurality of rental candidate vehicles affects the rental vehicle selected for the user. With these limitations, any judicial exception read into the claims finds practical application as the output of a system for selecting a rental vehicle for a user.”
	“Claim 2 is directed to a vehicle rental system including features similar to those of the vehicle rental system recited in claim 1, shown above to amount to significantly more than an abstract idea, and otherwise integrate any judicial exception into a practical application. Claim 7 is directed to a vehicle rental method associated with the vehicle rental system of claim 1. As such, claims 2 and 7 also amount to significantly more than an abstract idea, and otherwise integrate any judicial exception into a practical application.”
	“For each and all of the above reasons, the claims are considered to be directed to subject matter which is eligible for patenting under§ 101. Accordingly, withdrawal of the rejection under § 101 is requested.”
	The Examiner respectfully disagrees.
As stated in the 101 rejection while the applicant has claimed a CPU, memory and user terminal, the structure is generic and merely applies the abstract idea to a computer, see MPEP 2106.05(f). Additionally Claim 7 recites no structure for performing the functions but rather allows for a human to perform these steps. As such these limitations continue to be directed toward a method of organizing human activity specifically the renting of vehicles. As such while the claims recite structural elements they are not enough to render the abstract idea into a practical application as it is merely applying the abstract idea to a computer. As discussed in MPEP 2106.05(f), “The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words “apply it””. 
	While the applicant has argued that the limitations cannot be performed within the human mind, other than the generic recitation of generic computer components the functions of the claims can be performed by a person as shown in claim 7 which highlights that no computer components are required to carry out the invention. As stated above the limitations do not recite how the selections are made or how the data is used to process the rental application and as such this is not considered to be a practical application. Lacking any additional arguments from the applicant the Examiner has not been persuaded and therefore the rejections have been maintained.	
In response to the applicant’s arguments on pages 10-14 regarding the art rejection of claims 1, 4, and 7 specifically that, “Claim 1 is amended herein to call for a vehicle rental system to which a communication terminal used by a user and a plurality of rental candidate vehicles are communicatively connected via a communication network, and including a CPU and a memory. Claim 1 is also amended to recite that the CPU receives a reservation of a rental vehicle by receiving reservation application information transmitted from the user terminal, and from each of the plurality of rental candidate vehicles, receives rental candidate vehicle information indicating states of the rental candidate vehicle.”
	“Claim 1 is also amended to recite that the reservation application information includes an expected utilization period and information indicating whether or not the rental vehicle is to be moved by the user, and in a case where the vehicle is not to be moved, the rental vehicle is used by the user in a state where the rental vehicle is parked without moving from a parking space which is a waiting place for renting and returning the rental vehicle, and the rental candidate vehicle information includes information indicating a future parking space utilization schedule including information on the parking space to which the rental candidate vehicle is to be returned. Claim 1 is also amended to recite that the CPU, when the reservation application information indicates that the rental vehicle is not to be moved, selects, as the rental vehicle for the user, one of the rental candidate vehicles which is parked waiting to be rented at the parking space to which other rental candidate vehicles are not scheduled to be returned during the expected utilization period.”
	“Support for the amendment to claim 1 can be found with reference to at least original claim 5; specification paragraphs 15 - 22, 24, 25, and 35; and FIG. 1 of the present application.”
	“Applicant contends that the cited art does not teach or suggest a vehicle rental system including, among other features, a CPU that receives a reservation of a rental vehicle by receiving reservation application information transmitted from the user terminal, and from each of the plurality of rental candidate vehicles, receives rental candidate vehicle information indicating states of the rental candidate vehicle, where the reservation application information includes an expected utilization period and information indicating whether or not the rental vehicle is to be moved by the user, and in a case where the vehicle is not to be moved, the rental vehicle is used by the user in a state where the rental vehicle is parked without moving from a parking space which is a waiting place for renting and returning the rental vehicle, where the CPU, "when the reservation application information indicates that the rental vehicle is not to be moved, selects, as the rental vehicle for the user, one of the rental candidate vehicles which is parked waiting to be rented at the parking space to which other rental candidate vehicles are not scheduled to be returned during the expected utilization period," as required by claim 1. For at least this reason, which is explained in detail below, the cited art does not teach or suggest all features of claim 1 and therefore does not anticipate claim 1.”
	“In this regard, the Office Action cites to Murakami, particularly Murakami Col. 8, lines 9 - 19 as disclosing recognizing conditions of a plurality of rental candidate vehicles, Murakami Col. 7, lines 8 - 19 and Murakami Col. 7, line 30 - Col. 8, line 8 as disclosing recognizing an expected utilization mode for a rental vehicle, Murakami Col. 7, lines 20-29, Murakami Col. 8, line 9- Col. 9, line 28, and Murakami Col. 9, line 60- Col. 10, line 10 as disclosing selecting, as a rental vehicle, a rental candidate vehicle that can be used according to an expected utilization mode based on recognized conditions of the plurality of rental candidate vehicles. Office Action, pages 12 - 14. In addressing claim 5, the Office Action concedes that Murakami does not disclose recognizing utilization schedules of parking spaces where a plurality of rental candidate vehicles are parked and waiting to be rented, and selecting for preference, as a rental vehicle for a user, one of the rental candidate vehicles that does not have to be moved from a parking space where the rental candidate vehicle is parked and waiting to be rented. Office Action, page 24.”
	“To remedy the conceded shortcomings of Murakami with respect to claim 5, the Office Action cites to US 2004/0006498 to Ohtake et al. (Ohtake). Office Action, pages 24- 28. In this regard, the Office Action cites to Ohtake, particularly Ohtake paragraphs 27, 28, 37, 38, 40, 44, 45, 51, and 55 - 57 as disclosing recognizing utilization schedules of parking spaces, and further cites to Ohtake paragraphs 51, 55 - 57, 60, 61, 73, 7 4, 76 - 78 as disclosing selecting for preference, as a rental vehicle for a user, one of the rental candidate vehicles that does not have to be moved from a parking space where the rental candidate vehicle is parked. Id. However, Ohtake does not disclose a vehicle rental system where a rental vehicle is used by the user in a state where the rental vehicle is parked without moving from a parking space which is a waiting place for renting and returning the rental vehicle, or otherwise disclose a vehicle rental system that selects, as a rental vehicle for a user, a rental candidate vehicle that is parked waiting to be rented at a parking space to which other rental candidate vehicles are not scheduled to be returned during the expected utilization period.”
	“For example, Ohtake FIG. 2, reproduced below, depicts a port 50 that is a parking region including a plurality of lots 51 for shared vehicles 2, where each lot 51 includes an ID tag 52 indicating an individual ID number associated with a location of the lot 51. Ohtake, paragraph 43, 44, and 47. As disclosed in Ohtake, a plurality of ports 50 are placed in a range of locations so that users can move freely between the plurality of ports 50 at different geographical locations using the shared vehicles 2. Ohtake, paragraph 43.”
	“Ohtake further discloses a reservation master that is a data base in which reservation information is stored in order to administer vehicle reservation by the users to reserve and ride the shared vehicles 2, and it stores; (1) departure port, (2) arrival port, (3) information such as vehicle type, vehicle number and the like, (4) reservation start time, and (5) reservation finish time, associated the user ID of the user. Ohtake, paragraph 40. As disclosed in Ohtake, in a case where a vacant vehicle can be secured at the reservation start time and the reservation finish time input by the user, the reservation start time, the reservation finish time, and reservation conditions are stored in the reservation master, associating the user ID and the vehicle number of the secured shared vehicle. Ohtake, paragraph 77.”
	“Ohtake does not explicitly disclose renting a shared vehicle 2 to a user where the proposed shared vehicle 2 does not leave the lot 51 in which the shared vehicle 2 is parked from the reservation start time to the reservation finish time, or otherwise further disclose determining whether other shared vehicles 2 are scheduled to return to the lot 51 in which the proposed shared vehicle 2 is parked before the reservation finish time”
	“Consequently, the Ohtake does not teach or suggest a vehicle rental system including a CPU that receives a reservation of a rental vehicle by receiving reservation application information transmitted from the user terminal, and from each of the plurality of rental candidate vehicles, receives rental candidate vehicle information indicating states of the rental candidate vehicle, where the reservation application information includes an expected utilization period and information indicating whether or not the rental vehicle is to be moved by the user, and in a case where the vehicle is not to be moved, the rental vehicle is used by the user in a state where the rental vehicle is parked without moving from a parking space which is a waiting place for renting and returning the rental vehicle where the CPU, "when the reservation application information indicates that the rental vehicle is not to be moved, selects, as the rental vehicle for the user, one of the rental candidate vehicles which is parked waiting to be rented at the parking space to which other rental candidate vehicles are not scheduled to be returned during the expected utilization period," as required by claim 1. Murakami, which the Office Action concedes does not disclose recognizing utilization schedules of parking spaces where a plurality of rental candidate vehicles are parked and waiting to be rented, and selecting for preference, as a rental vehicle for a user, one of the rental candidate vehicles that does not have to be moved from a parking space where the rental candidate vehicle is parked and waiting to be rented, is also silent with respect to this claim feature.”
	“As such, the cited art does not teach or suggest all features of claim 1 and therefore does not anticipate or otherwise support a prima facie case of obviousness with respect to claim 1. Claim 4 depends from claim 1, and claim 7 is a method claim associated with the system of claim 1. Therefore, claims 4 and 7 are also not anticipated by or obvious over the cited art. Accordingly, withdrawal of the anticipation rejection of claims 1, 4, and 7 is requested.”
	The Examiner respectfully disagrees.
While the applicant has argued that the cited art does not teach or suggest “when the reservation application information indicates that the rental vehicle is not to be moved, selects, as the rental vehicle for the user, one of the rental candidate vehicles which is parked waiting to be rented at the parking space to which other rental candidate vehicles are not scheduled to be returned during the expected utilization period”, the applicant is arguing limitations take from the prior claims such as previous claim 2, which stated that the vehicle is not to be moved. The primary reference Murakami was not used to establish that it is known for rentals to be stationary. Previously the Examiner cited Hoodline, but based on the amended language and the new dependent claim 8 the Examiner has provided the Arrowhead reference which establishes it is known for rentals to be both stationary and non-stationary and for those stationary rentals to include amenities which require electricity such as TV. As such the applicant is arguing the references separately. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated above it is the combination rather than a single reference which was used to address the claims as amended.
While the applicant has alleged that “Ohtake does not disclose a vehicle rental system where a rental vehicle is used by the user in a state where the rental vehicle is parked without moving from a parking space which is a waiting place for renting and returning the rental vehicle, or otherwise disclose a vehicle rental system that selects, as a rental vehicle for a user, a rental candidate vehicle that is parked waiting to be rented at a parking space to which other rental candidate vehicles are not scheduled to be returned during the expected utilization period”, Ohtake was not used to establish rentals which are parked without moving. As stated above it was previously Hoodline and now Arrowhead which was used to address the stationary aspect of the invention. Each of the applicant’s arguments are centered around the limitation “when the reservation application information indicates that the rental vehicle is not to be moved” which neither Murakami  or Ohtake was used to address. 
As stated in the rejection Arrowhead establishes that it is known for rentals to be both stationary and non-stationary and for the rental to include electrical equipment which can be used. Lacking any additional arguments the Examiner has not been persuaded. Therefore the Examiner asserts that when combined as done in the rejection the combination reads over the claims as currently written, as such the rejections have been maintained.
In response to the applicant’s arguments on pages 14-19 regarding the art rejection of claim 2, specifically that “Claim 2 is amended herein into independent form, and call for a vehicle rental system including a CPU and a memory, where the CPU recognizes conditions of a plurality of rental candidate vehicles, acquires an expected utilization mode which is a utilization mode for a rental vehicle that a user expects and records the acquired expected utilization mode in the memory, and selects one of the rental candidate vehicles that can be used according to the expected utilization mode based on the conditions of the plurality of rental candidate vehicles that are recognized as a rental vehicle for the user. The expected utilization mode includes a mode in which the rental vehicle is used without being moved.”
“Claim 2 is also amended herein to recite that the CPU recognizes equipment specifications of the plurality of rental candidate vehicles, where the expected utilization mode includes a utilization of equipment of the rental vehicle by the user, and where the CPU selects, as the rental vehicle for the user, one of the rental candidate vehicles that can be used according to the expected utilization mode based on states of the plurality of rental candidate vehicles that are recognized and the equipment specifications of the plurality of rental candidate vehicles that are recognized.”
“Claim 2 is also amended herein to recite that the plurality of rental candidate vehicles are electrically driven vehicles, where the CPU recognizes a state of charge of a battery equipped on each of the plurality of rental candidate vehicles as the states of the plurality of rental candidate vehicles, and selects, as the rental vehicle for the user, one of the rental candidate vehicles comprising a battery whose state of charge is at a level where the rental candidate vehicle can be used according to the expected utilization mode based on the state of charge of the battery equipped on each of the plurality of rental candidate vehicles that is recognized.”
“Support for the amendment to claim 2 can be found with reference to at least original claim 4; specification paragraphs 15 - 22, 24, 25, and 35; and FIGS. 1, 2, and 5 of the present application.”
“Applicant contends that the cited art does not teach or suggest a vehicle rental system including, among other features, a CPU and a memory, where the CPU recognizes conditions of a plurality of rental candidate vehicles, acquires an expected utilization mode which is a utilization mode for a rental vehicle that a user expects and records the acquired expected utilization mode in the memory, the expected utilization mode including a mode in which the rental vehicle is used without being moved, and a utilization of equipment of the rental vehicle by the user, where the CPU selects, as a rental vehicle for the user, one of the rental candidate vehicles that can be used according to the expected utilization mode based on states of the plurality of rental candidate vehicles that are recognized and the equipment specifications of the plurality of rental candidate vehicles that are recognized, where the CPU "recognizes a state of charge of a battery equipped on each of the plurality of rental candidate vehicles as the states of the plurality of rental candidate vehicles, and selects, as the rental vehicle for the user, one of the rental candidate vehicles" having "a battery whose state of charge is at a level where the rental candidate vehicle can be used according to the expected utilization mode based on the state of charge of the battery equipped on each of the plurality of rental candidate vehicles that is recognized," as required by claim 2. For at least this reason, which is explained in detail below, the cited art does not teach or suggest all features of claim 2 and therefore does not support a prima facie case of obviousness with respect to claim 2.”
“In this regard, in addressing claim 4, the Office Action cites to Murakami, particularly Murakami Col. 6, line 61 - Col. 7, line 7 as disclosing a plurality of rental candidate vehicles that are electrically driven vehicles, and Murakami Col. 8, lines 9- 19 as disclosing recognizing a state of charge of a battery equipped on each of the plurality of rental candidate vehicles as conditions of the plurality of rental candidate vehicles. Office Action, page 14. The Office Action further cites to Murakami Col. 7, lines 20 - 29, Col. 8, line 9 - Col. 9, line 28, and Col. 9, line 60 - Col. 10, line 10 as disclosing selecting, as a rental vehicle for a user, one of the rental candidate vehicles including a battery with a state of charge at a level where the rental candidate vehicle can be used according to the expected utilization mode. Office Action, page 15.”
“In addressing claim 2, the Office Action concedes that Murakami does not disclose an expected utilization mode including a mode in which a rental vehicle is used without being moved, and cites to Hoodline to remedy the conceded shortcomings of Murakami. Office Action, pages 17 and 18. To this end, the Office Action cites to Hoodline pages 2 and 7 as disclosing rental vehicles with a utilization mode in which the vehicle is used without being moved. However, Hoodline and Murakami do not disclose determining whether states of charge of rental candidate vehicles are at a level where the rental candidate vehicle can be used according to the expected utilization mode, where the expected utilization mode includes a mode in which the rental vehicle is used without being moved.”
“For example, with reference to Hoodline FIG. 2, reproduced below, Hoodline discloses an Airstream caravan located in Venice Beach and equipped with a full kitchen including an oven, stovetop, refrigerator, coffee maker, juicer, and other supplies, where rental rates start at $150 USO per night. Hoodline, page 3. Hoodline does not explicitly disclose whether the Airstream caravan depicted in Hoodline FIG. 2 features a battery system or is wired to an electrical grid for powering the oven, stovetop, refrigerator, coffee maker, juicer, and other supplies.”
“As a whole, Hoodline does not disclose whether any of the described rental accommodations include a battery system or are wired to an electrical grid for powering various features. Instead, Hood line merely discloses rental accommodations made from stationary vehicles. Consequently, Hoodline does not further disclose determining whether any of the described rental accommodations are selected for renting to a user based on an associated energy storage state and intended use by the user.”
“Turning to Murakami, Murakami provides an objective in a shared vehicle system where, by accurately predicting a distance to be driven by a shared vehicle, the shared vehicle system more accurately predicts, at the beginning of a trip, a state of charge that will be present when a vehicle is returned, thus enabling more efficient allocation of vehicles and charge facilities. Murakami, Col. 8, lines 4- 8. With reference to Murakami FIG. 11, reproduced below, Murakami discloses that typically battery charging systems for electrical vehicles have a characteristic as shown between points 212 and 214, where increase in state of charge (SOC) in the battery is essentially linear, and between points 214 and 216, as SOC approaches 100%, the amount of charge obtained per unit time decreases. Murakami, Col. 9, lines 29- 37.”
“Murakami further discloses that by allocating shared vehicles with a higher SOC to users, instead of merely allocating vehicles with a sufficient charge for a requested use of a user, shared vehicles will tend to be used before the charge point 214 on the graph is reached. Murakami, Col. 9, lines 37 - 45. Murakami also discloses alternatively reserving shared vehicles with the highest SOC for the longest trips intended by users. Murakami, Col. 9, lines 45- 59.”
“Murakami does not disclose selecting a shared vehicle for a user based on an intended use of the user and the SOC of the shared vehicle when the shared vehicle is not intended to be driven. Instead, Murakami merely discloses allocating shared vehicles with relatively high SOCs to users first, and alternatively reserving shared vehicles having relatively high SOCs for users that intend relatively long trips in the shared vehicles.”
“Consequently, Murakami and Hood line do not teach or suggest a vehicle rental system including a CPU and a memory, where the CPU recognizes conditions of a plurality of rental candidate vehicles, acquires an expected utilization mode which is a utilization mode for a rental vehicle that a user expects and records the acquired expected utilization mode in the memory, the expected utilization mode including a mode in which the rental vehicle is used without being moved, and a utilization of equipment of the rental vehicle by the user, where the CPU selects, as a rental vehicle for the user, one of the rental candidate vehicles that can be used according to the expected utilization mode based on states of the plurality of rental candidate vehicles that are recognized and the equipment specifications of the plurality of rental candidate vehicles that are recognized, where the CPU "recognizes a state of charge of a battery equipped on each of the plurality of rental candidate vehicles as the states of the plurality of rental candidate vehicles, and selects, as the rental vehicle for the user, one of the rental candidate vehicles" having "a battery whose state of charge is at a level where the rental candidate vehicle can be used according to the expected utilization mode based on the state of charge of the battery equipped on each of the plurality of rental candidate vehicles that is recognized," as required by claim 2.”
“As such, the cited art does not teach or suggest all features of claim 2 and therefore does not support a prima facie case of obviousness with respect to claim 2. Accordingly, withdrawal of the obviousness rejection of claim 2 is requested.”
The Examiner respectfully disagrees.
While the applicant has argued that “Hoodline and Murakami do not disclose determining whether states of charge of rental candidate vehicles are at a level where the rental candidate vehicle can be used according to the expected utilization mode, where the expected utilization mode includes a mode in which the rental vehicle is used without being moved”, the limitations are not specific as to how the  level where the rental candidate vehicle can be used according to the expected utilization mode and where the expected utilization mode includes a mode in which the rental vehicle is used without being moved function together. That is to say there are no requirements that express what is being done in the vehicle while it is not moving. The applicant’s originally filed specification paragraph [0021] outlines “various utilization modes can be anticipated, including a work space, a resting space, a music listening space, a video watching space, and the like” which outlines that the utilization could be merely resting which would merely require the vehicle can be opened and at the desired location which is shown in Murakami. The need of “a battery system or a wired electrical grid for powering the oven, stovetop, refrigerator, coffee maker, juicer, and other supplies” is not required by the claim rather merely that the system determines that the vehicle can be accessed and it is not moved during the rental which the combination in fact does teach. 
	Further as stated above in light of the applicant’s amendments and to address the newly dependent claim the Examiner has provided the Arrowhead reference which establishes like Hoodline that it is known for rental vehicles to be rented and not moved. Additionally it establishes that each of the stationary rentals includes AC, satellite TV, coffee maker and other amenities, page 1 of Arrowhead. Page 5, shows a kitchen inside the rental which includes the oven and refrigerator and shows that it also includes electrical outlets. From this it would have been obvious that these rentals include electrical usage. 
	The applicant is again arguing the references separately, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically the Examiner has cited the Rackley reference to establish the equipment utilization such as DVD players and navigation. When combined the combination establishes that the user can submit an application for rental which includes their intended use of the vehicle, which can be to remain stationary. Additionally the user can request additional equipment and the Rackley reference establishes that the available vehicles will be filtered to select the one that best meets the criteria. As such the Examiner asserts that when combined the references read over the claims as amended and therefore the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Murakami and, where appropriate, in further view of Hoodline, Rackley, Ohtake and Hwang.

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	6/18/2022